This cause came on to be heard upon the transcript of the record of the Public. Utilities Commission of Ohio and was argued by counsel.
Plaintiff in error was the holder of an irregular intrastate certificate from and to Cincinnati, Ohio, and *Page 67 
in addition thereto an interstate certificate over a regular route between Cincinnati, Dayton, Columbus, Cleveland, Ohio, and Buffalo, New York.
The Public Utilities Commission, after citations and hearings, found plaintiff in error had violated laws of the state of Ohio and the rules and regulations of the Public Utilities Commission by transporting property in intrastate commerce from and to points other than Cincinnati; had operated over regular routes from Cincinnati, and through institution of pick-up and delivery service had solicited business for its irregular operation; had, while using emergency equipment within Ohio, failed, neglected and omitted to make accurate reports of such use and to pay the requisite taxes therefor; had intermingled both intrastate and interstate freight on one vehicle for transportation, thereby confusing the two operations; and had made permanent substitutions of motor transportation equipment without having made application therefor to the Public Utilities Commission. The commission revoked the intrastate certificate held by the plaintiff in error.
On consideration whereof, this court finding that the order of the Public Utilities Commission is not unlawful or unreasonable, it is ordered and adjudged that the order of the Public Utilities Commission be, and the same hereby is, affirmed. Scheible v. Hogan, 113 Ohio St. 83, 148 N.E. 581;Solt v. Public Utilities Commission, 114 Ohio St. 283,150 N.E. 28; Miami Valley Transit Co. v. Public UtilitiesCommission, 117 Ohio St. 311, 158 N.E. 591; Midwestern MotorTransit, Inc., v. Public Utilities Commission, 126 Ohio St. 317,  185 N.E. 194; Mahoning Express Co. v. Public UtilitiesCommission, 128 Ohio St. 369, 191 N.E. 368.
Order affirmed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur. *Page 68